Citation Nr: 1820290	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-44 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for migraine headaches. 

2. Entitlement to service connection for a sleep disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hypertension.

5. Entitlement to a rating in excess of 30 percent for depressive disorder. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 2006 to November 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2013 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has characterized the Veteran's correspondence from September 2013 as a notice of disagreement to the August 2013 rating decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of tinnitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence shows that the Veteran's migraine headaches are a result of his service-connected depressive disorder.   

2. The Veteran does not have a current diagnosis of a sleep disability. 

3. Throughout the appeal period, depression has been manifested through occupational and social impairment with reduced reliability and productivity due to panic attacks and impairment of memory. 


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310. 

2. The criteria for service connection for a sleep disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§3.303, 3.310. 

3. The criteria for a rating of 50 percent, but no higher, for depression, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his attorney have not alleged any deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

Legal Criteria and Analysis 
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury. Allen v. Brown, 
7 Vet. App. 43, 448-49 (1995). 

In the absence of proof of present disability, there can be no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 318, 321 (2007). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

Headaches

The Veteran seeks service connection for headaches as secondary to his service-connected disabilities. See 10/07/2014, VA 21-526EZ. The Board finds that there is competent evidence on this point, and grants service connection on a secondary basis, as explained next. 

He has a current diagnosis of migraine headaches. See 08/10/2017, Medical Treatment Records - Headaches, at p. 100. He also is service connected for depressive disorder. 

There is a positive nexus opinion addressing his headaches from July 2017. In that opinion, the physician explained that the Veteran's headaches are brought on through stress from his depressive disorder. Id. at p. 101. The physician also noted that it is well documented that individuals who have mental disorders can have headaches caused or aggravated by their mental disorder. Id. The physician attached medical literature to support his opinion. Id. The Board places some probative value on this opinion, as the examiner reviewed the Veteran's file, interviewed him, and supported the opinion with medical literature and appropriate, accompanying rationale. Additionally, the Board notes that there is no negative probative medical evidence addressing the Veteran's headaches and the relationship to service.  

Therefore, the Board finds that the Veteran is entitled to service connection for migraine headaches on a secondary basis. 

Sleep Disability 

The Veteran seeks service connection for a sleep disability. See 10/07/2014, VA 21-526EZ.

The Veteran has documented complaints of sleep problems in his medical records; however, there is not a diagnosis of a current disability regarding his sleeping problems as a separate disability from his mental disabilities. See 10/06/2009, STR-Medical - Sleep, at p. 42.

While the Veteran believes that his sleep problems are related to service, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of any sleep problems are not matters capable of lay observation, and require medical expertise to determine. Accordingly, his opinion as to the etiology of his sleep problems is not competent medical evidence and lacks weight. 

The Board acknowledges that the Veteran has had documented sleep problems. However, upon careful review of the record, the Board finds that service connection is not warranted for the claimed sleep disability. While the Veteran has reported sleep disturbance, this has been documented in relationship to his depressive disorder as a symptom, rather than a distinct and separate diagnosis or disability. See 06/30/2016, CAPRI - MH1, at p. 12. In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992). The Board acknowledges the Veteran's report of sleep disturbance does not amount to a functional impairment. If there is impairment, such has already been compensated as part of his service-connected psychiatric disability.  Indeed, there is no competent evidence of record diagnosing a current sleep disability that is not a symptom of his mental health disabilities.

Additionally, the duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A(a)(2). The act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). 

Courts have held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio v. Shinseki, 
606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. Consequently, a VA examination is not warranted for the Veteran's claim for service connection for a sleep disability. McLendon v. Nicholson, 20 Vet. Vet. App. 79, 83 (2006). 

In sum, the competent medical evidence does not show that the Veteran has a current diagnosis related to the claimed sleep disorder or disturbances; therefore, service connection is not warranted and the claim must be denied. As such, the benefit of the doubt doctrine does not apply, and the claim is denied. 38 U.S.C. § 5107(b).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are not appropriate in this matter as the evidence establishes that the Veteran's service-connected disability largely remained stable and constant. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

Depression

The Veteran is currently rated at 30 percent for a depressive disorder.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings are based on a spectrum of symptoms. "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5). See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material; forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships

Under the General Rating Formula, the criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association has released the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5), and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at *9 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  This appeal was certified to the Board in October 2016 so it was pending before AOJ on August 4, 2014.  As such, the DSM-5 applies and the GAF scores will not be considered.

The Board finds that a rating of 50 percent, but no higher, is warranted for the period on appeal. 

The Board notes that the Veteran also has other mental health diagnoses that are not service connected, such as borderline personality disorder. See 5/15/2013, C&P Examination, at p. 4. 

The Veteran underwent a mental health VA examination in May 2013. See 5/15/2013, C&P Examination. The examiner recorded occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Id. at p. 4. The examiner noted that the Veteran's unstable relationships and emotional dyscontrol "appear" to be because of his non-service connected borderline personality disorder. Id. His low mood was attributed to his depression. Id. The examiner also reported that his depression would be expected to occasionally impact work functions. Id. at p. 5. He had depressed mood and anxiety. Id. at p. 8. 

The VA examination in April 2014, differentiated between the Veteran's service-connected mental disorder, and his non service-connected disorder. See 4/9/2014, CAPRI, at p. 4. The examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships and adapting to stressful circumstances, but such symptoms were as least as likely as not related to his non service-connected disability of borderline personality disorder. Id.  The Veteran had depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship; and difficulty in adapting to stressful circumstances, including work or a work like setting. Id. at p. 5. 

The Veteran's medical records indicate that he had suicidal ideations in August 2013, wherein he was hospitalized for a period of 10 days. See 6/30/2016, CAPRI - MH1, at p. 25. During this time, he was documented as being high risk for suicide. Id. at p. 24. However, he appeared well-groomed, but with rapid speech and generally logical and linear thought process. Id. at p. 28. It was also reported that he was on administrative probation with his university, and that he had had many failed romantic relationships. Id. a p. 25, 108. 

His later medical records indicate similar mental health symptoms. His thoughts were linear and goal oriented with no suicidal or homicidal ideations. See 6/30/2016, CAPRI - MH2, at p. 10. However, his personal and work relationships continued to be problematic - he lost another job, and was on leave without pay from another. Id. at p. 6, 12. He reported having one to two panic attacks per week. Id. at p. 59. Furthermore, he had difficulty with maintaining attention, forgot easily, and had difficulty at work through disorganization and the need for constant reminders. Id. at p. 17. 

The Board finds the 2013 and 2014 VA examinations, as well as the various mental status examinations and reports in the treatment records to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, review of the relevant medical records and sufficient rationales. Accordingly, the Board finds that the weight of the competent and probative medical and lay evidence supports a finding that the Veteran's mental health symptoms result in occupational and social impairment with reduced reliability and productivity. 

The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's depressive disorder, and finds that his mental health symptoms most nearly approximate a 50 percent rating during the appeal period. The Veteran's primary symptoms during the appeal period included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, memory loss, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances. He also had a single, limited period with suicidal ideations.  The Board also acknowledges that the Veteran experienced suicidal ideation at the 2017 VA examination. See Bankhead v. Shulkin, 
29 Vet. App. 10, 20 (2017) ("[T]he presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."). However, the Board finds that the frequency and duration of this symptom, when viewed against other evidence of record, to include the VA treatment records showing a consistent denial of suicidal or homicidal ideation, are not such that the Veteran's overall disability picture is more nearly approximated by the next-higher evaluation.  Additionally, the Board notes that his symptoms of disturbance of motivation and mood, and difficulty in adapting to stressful circumstances have been found to be caused by his nonservice-connected borderline personality disorder. 

The Veteran's 50 percent rating accounts for his reduced reliability in social and occupational areas. The Board notes that the evidence shows that the Veteran has some higher education- 2-3 years of college- and has had some success in maintaining employment. However, he was unable to finish his college degree due in part to his depression and accompanying memory related problems, and has experienced multiple periods of unemployment.  

A higher rating of 70 percent is not warranted based on the evidence. In finding that the weight of the competent and probative evidence does not support occupational and social impairment with deficiencies in most areas, the Board has also considered as a factor that the evidence does not demonstrate such symptoms as obsessional rituals which interfere with routine activities, speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, or neglect of personal appearance or hygiene. Additionally, his inability to establish and maintain effective social and work relationships has been attributed more to a non-service-connected disability. Again, while the Board acknowledges that the Veteran had suicidal ideations in August of 2013, the Board finds that the overall weight of the evidence on this topic shows that the Veteran has largely denied such thoughts before and since that period. 

In sum, when these factors are taken as a whole and viewed over the entire course of this appeal, the Board finds that the Veteran's impairments are more nearly approximated by occupational and social impairment with reduced reliability and productivity. Such level of impairments warrants a 50 percent rating, but no higher. 38 C.F.R. § 4.130, DC 9411. The benefit of the doubt has been applied as appropriate.


ORDER

Service connection for migraine headaches is granted. 

Service connection for a sleep disability is denied. 

A rating of 50 percent, but no higher, for depressive disorder is granted. 


REMAND

Tinnitus 

The Veteran seeks service connection for tinnitus. See 10/07/2014, VA 21-526EZ. 

The Board notes that he has a current diagnosis of tinnitus in his left ear. See 6/30/2016, CAPRI - MH1, at p. 193. 

The Veteran has not been scheduled for a VA examination to determine the nature and etiology of his tinnitus disability. The Board finds that a VA examination is warranted as such would be useful for a full and fair adjudication of this issue as the Veteran has a current diagnosis of tinnitus. Indeed, VA has not obtained a medical opinion as to whether the Veteran's tinnitus was incurred in or is otherwise related to service, and the Board finds such would be useful to adjudicate this issue.  

Hypertension

The Veteran has a current diagnosis of hypertension. See 06/30/2016, CAPRI - MH2, at p. 43. 

The Veteran has not been scheduled for a VA examination to determine the nature and etiology of his diagnosed hypertension. The Board finds that a VA examination is warranted as such would be useful for a full and fair adjudication of this issue as the Veteran's has a current diagnosis of hypertension. Indeed, VA has not obtained a medical opinion as to whether the Veteran's hypertension disability was incurred in or is otherwise related to service, and the Board finds such would be useful to adjudicate this issue.   

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2. After associating any records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus. The examiner should review the claims file to become familiar with the pertinent medical history of the Veteran. 

The examiner should respond to the following:

Is the Veteran's tinnitus, as least as likely as not (50 percent or greater) related to an event, disease, or injury in service? 

3. Then, schedule the Veteran for a VA examination with a clinician to ascertain the etiology of his hypertension diagnosis. The claims file is to be reviewed so the examiner can become familiar with the pertinent medical history and such should be noted in the report. 
After reviewing the record and examining the Veteran, the examiner is to respond to the following: 

a) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension (see, e.g., 6/30/2016, CAPRI-MH2, at p. 43) was caused by a disease or injury in active service? 

b) If the answer to question a) above is no, then, is it at least as likely as not (50 percent or greater) that his hypertension is either 1) proximately due to or 
2) aggravated by the Veteran's service-connected disabilities, to include due to any medications taken to treat such disabilities?

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability. 

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation. 

The examiner is to provide a comprehensive medical rationale for any opinion offered. In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence. Rather, the examiner should consider the extent to which there is a medical nexus. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

4. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


